Citation Nr: 1812996	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-20 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to open a claim of entitlement for service connection for atrial fibrillation, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to open a claim of entitlement for service connection for prostate cancer, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In January 2018, the Veteran testified at a videoconference hearing from the RO.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for residuals of prostate cancer and atrial fibrillation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A February 2013 Board decision denied the Veteran's claims for service connection for atrial fibrillation and prostate cancer; the Veteran did not appeal.



2.  Additional evidence received since the February 2013 rating decision is new and raises a reasonable possibility of substantiating the claims for service connection for atrial fibrillation and prostate cancer.


CONCLUSIONS OF LAW

1.  The February 2013 Board decision is final with regard to the service connection claims for atrial fibrillation and prostate cancer.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been submitted to reopen the service connection claims for atrial fibrillation and prostate cancer.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if no notice of disagreement (NOD) is filed within the prescribed time period, or an appeal is not perfected pursuant to 38 C.F.R. § 20.302.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103; see 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017) (setting forth requirements and timeframe for initiating and perfecting an appeal).

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for that denial.  See 38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened).

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade, 24 Vet.at 117 (holding that there is a "low threshold" for reopening).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

Service connection claims for atrial fibrillation and prostate cancer were originally denied in a February 13, 2013 Board decision.  The Veteran did not appeal.  Accordingly, the February 2013 Board decision is final with regard to these claims  See 38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

The Veteran submitted a petition to reopen the service connection claims for atrial fibrillation and prostate cancer on February 28, 2014.  In support of his claims, he provided literature suggesting a relationship between certain environmental exposures and the development of prostate cancer and cardiac problems, as follows: Environmental and Occupational Causes of Cancer New Evidence, 2005-2007; Diesel - Toxicological Overview; and Long-Term Health Consequences of Exposure to Burn Pits in Iraq and Afghanistan.  As this literature relates to an unestablished fact necessary to substantiate the claims and raises a reasonable possibility of substantiating the claims, it constitutes new and material evidence.  See 38 C.F.R. § 3.156(a).  Therefore, reopening is warranted.  See 38 U.S.C. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement for service connection for atrial fibrillation is reopened.

New and material evidence having been received, the claim of entitlement for service connection for prostate cancer is reopened.


REMAND

Although the Board sincerely regrets the further delay, a remand is required in this appeal to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In light of the literature submitted by the Veteran, the Board finds that he should be scheduled for a VA examination at this juncture, as described below.  Further, his updated VA treatment records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from November 2015, forward.

2.  Thereafter, schedule the Veteran for appropriate VA examinations concerning prostate cancer and heart disease.  The Veteran's entire claims file, including a copy of this remand, must be made available to and reviewed by the examiners.  The examination reports must reflect that such a review was undertaken.   

The examiners must provide opinions on the following:

(a)  Whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's prostate cancer is related to his in-service chemical and hazardous waste exposure and/or asbestos exposure?

(b)  Whether it is at least as likely as not (i.e., 50% or greater probability) that any current heart disorder, including atrial fibrillation, is related to the Veteran's in-service chemical and hazardous waste exposure and/or asbestos exposure?

In providing these opinions, the examiner must consider the following:

*  The Veteran's in-service duties in France working at a garbage dump and burn pits, where he was required to dispose of and burn waste, to include chemical waste.

*  The literature submitted by the Veteran, as follows: Environmental and Occupational Causes of Cancer New Evidence, 2005-2007; Diesel - Toxicological Overview; and Long-Term Health Consequences of Exposure to Burn Pits in Iraq and Afghanistan.

The examiners must provide a comprehensive report(s) including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

4.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


